Citation Nr: 1524668	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-32 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the reduction in compensation from 30 percent to zero percent for the Veteran's service-connected asbestosis, effective January 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by which the Department of Veterans (VA) Regional Office (RO) reduced the Veteran's disability rating for service-connected asbestosis from 30 to zero percent effective January 1, 2013.

The Veteran requested a hearing before a Decision Review Officer (DRO) at the RO and such a hearing was scheduled to take place in July 2012.  Instead of the DRO hearing, an informal conference with the Veteran's representative took place on the date of the hearing.  In light of the informal hearing, the Veteran's representative indicated that a formal hearing was no longer desired.

In April 2013, the Veteran indicated that he wished to testify before a Veterans Law Judge (VLJ) of the Board via video teleconference.  A video teleconference hearing was scheduled to take place in December 2013.  The Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2014). 

The Veteran submitted evidence that has not been reviewed by the RO; however, he waived RO consideration of that new evidence.  38 C.F.R. § 20.1304 (c) (2014).

In an April 2014 decision, the Board determined that the reduction in the evaluation for asbestosis from 30 to zero percent effective January 1, 2013 was proper. 

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in December 2014, the Court granted a Joint Motion for Remand (JMR), vacating and remanding the April 2014 Board decision.




FINDINGS OF FACT

1.  A 30 percent disability rating for the Veteran's service-connected asbestosis has been in effect for over five years.

2.  In a June 2012 rating decision, the RO proposed to reduce the rating to zero percent (noncompensable).  The rating reduction was implemented in an October 2012 rating decision, effective January 1, 2013.

3.  The rating reduction was based on the findings of February and August 2012 examinations and a September 2012 opinion, which showed that the disability had improved and that the disability did not meet the criteria for a 30 percent evaluation. 

4.  The evidence reflects that the pulmonary function test findings reflect a DLCO between 66 and 80 percent predicted.  


CONCLUSION OF LAW

The reduction of the 30 percent rating for asbestosis was proper, but only to a rating of 10 percent.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 4.97, Diagnostic Code 6833 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

Where the RO proposes to reduce a currently assigned evaluation and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence.  38 C.F.R. § 3.105(e).  The beneficiary must also be notified that he has an opportunity for a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days.  38 C.F.R. § 3.105(i).  Unless a hearing is requested, if additional evidence is not received within the 60-day period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The June 2012 rating decision and a letter dated in the same month provided the required notice regarding the proposed reduction allowing for a period of 60 days for the Veteran to request a hearing and submit additional evidence.  Accordingly, VA's duty to notify, including the duty outlined by 38 C.F.R. 
§ 3.105(e), has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records are associated with the record.  VA provided the Veteran medical examinations and opinions in February, August, and September of 2012.  The examinations and opinions are adequate because they contain a history obtained from the Veteran and a thorough examination relevant to the applicable rating criteria.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 
19 Vet. App. at 486.

Rating Reduction Legal Criteria

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10; Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  When a veteran's disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction.  In such cases the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  See Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Rating reductions necessarily involve a comparative analysis of the evidence utilized to establish the level of disability prior to the proposed reduction, and the evidence which serves as the basis for the proposed reduction.  A reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.  Additionally, the examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the reduction was improper where the examiner failed to review the claims file).  Examinations less full and complete than those on which payments were authorized will not be used as the basis for reductions.  38 C.F.R. § 3.344(a).

The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that a rating reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

Rating Reduction Analysis

By way of history, an October 2008 Board decision granted an increased evaluation of 30 percent for the Veteran's asbestosis.  The increase was made effective from July 13, 2007, the date of a VA pulmonary function test showing DLCO (SB) of 64.9 percent predicted.  See 38 C.F.R. § 4.97, Diagnostic Codes 6825-6833 (2014).

Diagnostic Code 6833 pertains to asbestosis.  38 C.F.R. § 4.96 (2014) provides that when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, pulmonary function tests (PFTs) are required except in certain circumstances specified in 38 C.F.R. § 4.96(d).

The general rating formula for interstitial lung disease (diagnostic codes 6825 through 6833) warrants a 100 percent rating for Forced Vital Capacity (FVC) less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  A 60 percent rating is warranted for FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 30 percent rating is assigned for FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56-to 65-percent predicted.  A 10 percent rating is warranted for FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent predicted.  38 C.F.R. § 4.97, Diagnostic Codes 6825-6833 (2014). 

In June 2012, the RO proposed to decrease the Veteran's disability rating for service-connected asbestosis from 30 percent to zero percent.  The Veteran was notified of the RO's intent to reduce the 30 percent evaluation for service-connected asbestosis in a June 2012 letter.  

The RO complied with the procedural requirements for reducing the Veteran's disability rating for asbestosis, to include providing proper notification of the proposal to reduce the disability rating and giving the Veteran the opportunity to submit evidence.  The Veteran was notified of the RO's intent to reduce the 30 percent evaluation for service-connected asbestosis in a June 2012 proposed reduction, which was sent to the Veteran by letter dated that month.  The Veteran was afforded an opportunity to have a predetermination hearing and was given at least 60 days in which to present additional evidence.  38 C.F.R. §§ 3.105(e), (i).  Final action to reduce the 30 percent evaluation to zero percent was taken pursuant to 38 C.F.R. § 3.105(e) in October 2012.  The Veteran was informed of this decision by letter dated that month.  The reduction was made effective beginning January 1, 2013. 

The RO complied with all of the requirements of 38 C.F.R. § 3.105(e).  The Veteran was notified of his rights.  He was given an opportunity for a hearing and time to respond.  Finally, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. 
§ 3.105(e).  The Veteran has not contended that these provisions were not complied with.  

The Board finds that a 30 percent disability rating for the Veteran's service-connected asbestosis has been in effect for over five years.  See also December 2014 Joint Motion for Remand.  The 30 percent evaluation was granted effective July 13, 2007 and reduced to zero percent effective January 1, 2013.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) apply.  

As noted, where a rating has been in effect for more than five years, the rating will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Additionally, the examination reports on which the reduction is based must be at least as full and complete as those on which payments were authorized, and the examiner must review the claims file.  Here, the rating reduction determination was based on examinations of February and August 2012, and an addendum opinion of September 2012.  

As noted above, the increase in the Veteran's evaluation to 30 percent was not based upon an examination, but rather a routine PFT performed at a VA outpatient treatment visit in July 2007.  On that date, PFTs showed that FVC was 100 percent predicted; FEV1 was 78.5 percent predicted; FEV1/FVC was 62 percent predicted; and DLCO was 64.9 percent predicted.  DLCO between 56 and 65 percent predicted supported the assignment of a 30 percent evaluation.

PFTs accomplished in April 2010 showed that FVC was 82.6 percent predicted; FEV1 was 64.7 percent predicted; FEV1/FVC was 60 percent.  After bronchodilator, FVC was 84.5 percent predicted; FEV1 was 73.8 percent predicted; FEV1/FVC was 66 percent; and DLCO was 75.3 percent predicted.  DLCO between 66 and 80 percent predicted would support assignment of a 10 percent evaluation.

PFTs accomplished in August 2010 showed that FVC was 85.9 percent predicted; FEV1 was 70.7 percent predicted; FEV1/FVC was 63 percent.  After bronchodilator, FVC was 97.6 percent predicted; FEV1 was 77.9 percent predicted; FEV1/FVC was 61 percent; and DLCO was 75.3 percent predicted.  The results continued to show DLCO between 66 and 80 percent predicted, supporting assignment of a 10 percent evaluation.

PFTs accomplished in February 2012 showed that FVC was 93.2 percent predicted; FEV1 was 72.2 percent predicted; and FEV1/FVC was 59 percent.  After bronchodilator, FVC was 98.6 percent predicted; FEV1 was 78.6 percent predicted; FEV1/FVC was 60 percent; and DLCO was 78.7 percent predicted.  The February 2012 VA respiratory disorders examiner indicated that the Veteran took medication for his chronic obstructive pulmonary disease (COPD), that the Veteran stopped smoking approximately a decade earlier, and that he became short of breath on exertion.  He was on albuterol nebulizer treatment for times a day and carried as albuterol inhaler for use as needed.  In addition, he used other medications.  He had chronic bronchitis with morning sputum production.  The examiner indicated that the Veteran's respiratory condition required oral or parenteral corticosteroid medication.  However, the examiner further stated that the respiratory condition that was responsible for the need for corticosteroids or immune-suppressive medication was COPD.  Furthermore, the Veteran's need for inhaled medication was due to COPD. The clinical findings of DLCO 78.7 percent predicted showed improvement from the findings of July 2007 where DLCO was 64.9 percent predicted.  Further, the finding of DLCO between 66 and 80 percent predicted continued to support assignment of a 10 percent evaluation under Diagnostic Code 6833.  38 C.F.R. 
§ 4.97.  Additionally, the PFTs accomplished in February 2012 included DLCO findings, and therefore that examination is as full and complete as the PFTs accomplished in July 2007, upon which payments were authorized.  

PFTs accomplished at an August 2012 examination indicated that FVC was 85 percent predicted and improved to 95 percent predicted.  FEV1 was improved to 79 percent predicted.  FEV1/FVC was 65 percent, which the examiner opined was consistent with mild air flow obstruction.  DLCO was 79 percent predicted.  The examiner opined that the results were "consistent with mild air flow obstruction with modest improvement after bronchodilator."  The examiner indicated that the presence of pleural plaques was consistent with a history of asbestosis.  The examiner opined that these plaques were not likely the cause of limitation of activity and PFT abnormality.  The Veteran reported asbestos exposure in service between 1969 and 1973.  He indicated that he did not use a mask during those years.  He also gave a history of smoking one pack a day for 30 years but indicated that he quit smoking 13 years earlier.  The Veteran reported dyspnea on exertion with activity limited to less than one block.  As to pertinent medical history, the Veteran had a history of COPD, asthma, obstructive sleep apnea, and a history of asbestosis.  There was a history of hypercholesterolemia and hypertension.  The Veteran's shortness of breath with dyspnea on exertion limited to one block was, according to the examiner, multifactorial and likely related to the Veteran's chronic obstructive lung disease, obesity, hypertension, cardiac disease, and to some extent asbestos exposure.  The airflow obstruction noted on the PFTs was related to the Veteran's COPD.  All of the Veteran's medications were for the underlying airflow obstruction and not asbestosis.  Clinical findings of August 2012 continued to show improvement, manifested by symptoms more nearly approximating the criteria for a 10 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6833.  

In a September 2012 addendum, the examiner clarified that asbestos exposure could cause restrictive dysfunction.  However, the Veteran did not have restrictive dysfunction as judged by normal total lung capacity and the mild reduction in FVC and diffusion capacity at 79 percent was more likely than not related to airflow obstruction rather than to the restrictive dysfunction.  

The Veteran submitted several articles about cigarette smoking, asbestos exposure, and asbestosis.  However, this evidence is not relevant because it does not address the central issue of whether the Veteran's pulmonary symptomatology has improved and to what extent.

The Board has carefully considered the Veteran's contentions as to what he has observed on occurrence of his symptoms.  As a layperson, however, he is not competent to opine that his asbestosis has not improved or that it is more severe that the clinical findings indicate.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the respiratory system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore his opinion as to the severity of his condition is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

The Board finds that the preponderance of the evidence substantiates that a reduction in the rating from 30 percent to 10 percent for asbestosis is proper.  First, as noted above, the grant to 30 percent was based on a single pulmonary function test.  The reduction was based upon two VA examinations.  The Veteran's representative argued in the March 2015 brief that "unexplainably, though pulmonary function test results are rating criteria by which the condition is rated, no testing was done."  Contrary to this argument, the February 2012 VA examination clearly included and considered pulmonary function tests that were performed February 24, 2012 and were outlined above.  The February 2012 VA examination and August 2012 VA examination reviewed the claims file, considered the medical history, and performed pulmonary function testing.  In other words, these two examinations were full and complete, and actually provided a more full and complete evaluation than the July 2007 pulmonary function test which formed the basis of the initial grant to 30 percent.  The July 2007 pulmonary function test was performed in connection with a pulmonary consultation which considered the history of the illness, but did not reflect full review of the file.  While a review of the claims file is not a magical or talismanic set of documents, and the most important factor is whether the physician was aware of critical facts, the point in mentioning the presence of the full claims file here is to illustrate that the two VA examiners had an even more complete of the history of the disease than the examining physician in July 2007.  See Nieves-Rodriguez v. Peake, 22 Vet . app. 295, 303 (2008).

Turning to the question as to whether there was material improvement, the Board finds that there was some material improvement but not to the extent to which the RO reduced the claim.  As outlined above, PTFs accomplished in April and August of 2010, and February and August of 2012, show improvement in pulmonary function when compared to the July 2007 examination.  The reduction in disability evaluation was based specifically upon two examinations dated in February and August 2012, and an addendum opinion of September 2012.  

While the Board acknowledges the August and September 2012 examiner's opinion that the Veteran's current diffusion capacity is due to a non-service connected condition, the Board finds that it would not be permissible to reduce his evaluation to zero percent based on this finding.  First, the examiner does not clearly state that the diffusion capacity was not due to asbestos as the examiner in the September 2012 addendum acknowledged that asbestos can cause restrictive dysfunction with reduction in both FVC and diffusion capacity.  While the examiner felt the Veteran's findings did not reflect restrictive dysfunction judged by normal total lung capacity this was not fully explained.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Furthermore, the Veteran's representative has provided medical treatise evidence suggesting the difficulty of trying to parse out impairment of respiratory function between interstitial lung disease and COPD.  Most significantly, the 30 percent evaluation contemplated diffusion capacity.  See e.g. Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Absent a clear statement that the DLCO is attributable to another non-service connected disability that is well-reasoned and supported by a full rationale, VA cannot reduce his evaluation to zero percent based on the September 2012 examiner's opinion that diffusion capacity is not affected by asbestosis.  The February and August 2012 findings that DLCO is between 66 and 80 percent predicted support a reduction in the evaluation to 10 percent.  To the extent to which the RO reduced the rating further to a noncompensable rating, this is not supported by the evidence.  

To the extent to which the condition improved, the Board finds that the evidence makes it reasonably certain the improvement will be maintained under the ordinary conditions of life.  Specifically, in this case, the evidence beginning in 2010 started reflecting DLCO findings that were indicative of a 10 percent rating.  Thus, at the time of the proposed reduction the condition had already sustained the improved level of functioning for over two years.  Furthermore, a pulmonary function test in May 2014 was interpreted as showing "no significant change" compared to pulmonary function tests from August 2012.  While this evidence is post-reduction evidence, it may be considered in determining if the Veteran did in fact demonstrate actual improvement.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  There is no indication that the pulmonary function test findings were the result of rest or conditions so different from the ordinary conditions of life that they do not reflect sustained improvement.  

The appeal for restoration of a 30 percent rating is accordingly partially granted.  

ORDER

The reduction of the disability rating for asbestosis was proper, but only to the extent of a 10 percent rating; a restoration of a 10 percent rating from noncompensable is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


